Citation Nr: 0613865	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-32 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, to include the issue of a rating in excess 
of 10 percent earlier than November 29, 2002.

2.  Entitlement to service connection for hypertension, as 
secondary to diabetes mellitus.

3.  Entitlement to service connection for a kidney condition, 
as secondary to diabetes mellitus.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
November 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions in March and October 2002.


FINDINGS OF FACT

1.  The veteran has not been required to restrict his 
activities on account of his diabetes mellitus; and there is 
no evidence that the veteran required either insulin or an 
oral hypoglycemic agent prior to November 29, 2002.

2.  The medical evidence fails to relate the veteran's 
hypertension to his service-connected diabetes mellitus.

3.  The medical evidence fails to relate the veteran's kidney 
condition to his service-connected diabetes mellitus.

4.  The evidence of record fails to demonstrate a current eye 
disability.

5.  The medical evidence fails to relate the veteran's 
current back disability to his time in service.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic 
Code (DC) 7913 (2005).

2.  The criteria for a rating in excess of 10 percent for 
diabetes mellitus, earlier than November 29, 2002, have not 
been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.400 4.1, 4.2, 4.7, 4.119, DC 7913 (2005).

3.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005). 

4.  The criteria for service connection for a kidney 
condition are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2005).
 
5.  The criteria for service connection for an eye disability 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005). 

6.  The criteria for service connection for a back disability 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.  

The veteran's diabetes mellitus is currently rated as 20 
percent disabling under 38 C.F.R. § 4.119, DC 7913.  A 10 
percent rating is assigned when diabetes mellitus is 
controlled by a restricted diet alone.  A 20 percent rating 
is assigned when treatment of diabetes mellitus requires 
either insulin and a restricted diet, or an oral hypoglycemic 
agent and restricted diet.  A 40 percent rating is assigned 
when treatment of diabetes mellitus requires insulin, a 
restricted diet, and regulation of activities.

At a VA examination in February 2002, the veteran reported 
not strongly following a diabetic diet.  The examiner found 
no history of ketoacidosis or hypoglycemic reaction, and 
indicated that no restriction of activities had been ordered.  
VA outpatient treatment records similarly fail to show that 
the veteran has been required to regulate his activities in 
order to control his diabetes mellitus.

Given that the veteran's file is void of any indication that 
he is forced to regulate his activities in order to control 
his diabetes mellitus, the criteria for a rating in excess of 
20 percent have not been met, and the veteran's claim is 
denied.

With regard to the rating prior to November 29, 2002, a list 
of pending outpatient mediation dated November 29, 2002, 
notes the prescription of Metformin (a drug used to control 
glucose).  Earlier treatment records (including an August 
2002 medication record) make no mention of Metformin, or any 
other glucose-regulating medication, having been prescribed.  
As such, the evidence fails to show that the veteran required 
either insulin or an oral hypoglycemic agent prior to the 
November 29, 2002 prescription; and, therefore, a rating in 
excess of 10 percent is not warranted prior to that date.  



II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).  

Hypertension

At a VA examination in May 2002, the veteran was diagnosed 
with arterial hypertension.  In January 2003, a VA examiner 
reviewed the veteran's claims folder and the electronic 
record and opined that it was not likely that the veteran's 
hypertension was either directly related to his time in 
service, or secondary to his diabetes mellitus.

As the veteran's claims file is void of a medical opinion of 
record linking his hypertension to either his time in service 
or to his service-connected diabetes mellitus, the veteran's 
claim is denied.





Kidney Condition

At a VA examination in June 2002, the veteran was diagnosed 
with bladder wall obstructive symptoms.  Nevertheless, a VA 
examiner opined in February 2003 that the veteran's bladder 
outlet obstructive symptoms are not related to his diabetes 
mellitus.

As the veteran's claims file is void of a medical opinion of 
record linking his kidney condition to either his time in 
service or to his service-connected diabetes mellitus, the 
veteran's claim is denied.

Eye Disability 

The veteran complained of blurred vision due to his diabetes 
mellitus.

Service medical records fail to show any evidence of an in-
service eye injury.  At the veteran's separation physical, 
his eyes were found to be normal; both his distant and near 
vision were 20/20; and the veteran denied any eye trouble.

At a VA examination in February 2002, the veteran was 
diagnosed with a refractive error, which is not a disability 
for VA purposes, (38 C.F.R. § 3.303(c)), and his corrected 
vision was 20/20 for both far and near in each eye.  No 
diabetic retinopathy was seen.  VA treatment records have 
similarly failed to show evidence of an eye disability.  As 
evidence of a current eye disability has not been presented, 
the veteran's claim is denied.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Back Disability

The veteran asserted that he injured his back in service when 
he was forced to frequently dive on the ground with heavy 
equipment on his back.  However, service medical records fail 
to show any back injury during service, and the veteran's 
spine was found to be normal on his separation examination.

While an MRI in November 2002 revealed a degenerative disc 
bulge with osteoarthritis at L3-L4 and at L4-L5 (diagnosed as 
spinal canal stenosis in the lumbar region), the veteran's 
claims file is void of a medical opinion of record indicating 
that this current back disability is related to his time in 
service.  With no medical evidence of disability in service 
or for years after service, and none linking current 
disability to service, a basis upon which to establish 
service connection has not been presented.  

Accordingly, the veteran's claim is denied. 

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided by letters dated in 
January 2002 and January 2003.  By these letters, and by the 
statements of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA treatment records have been obtained, and the veteran 
indicated in January 2003 that all of his treatment had been 
provided by VA.  The veteran was also provided with several 
VA examinations (the reports of which have been associated 
with the claims file), and he was offered the opportunity to 
testify at a hearing before the Board, but he declined.

While the veteran was not explicitly informed of how VA 
assigns effective dates for ratings, since his claims having 
been denied, this omission is harmless.  VA has substantially 
satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

A rating in excess of 20 percent for diabetes mellitus, to 
include the issue of a rating in excess of 10 percent earlier 
than November 29, 2002, is denied.

Service connection for hypertension, as secondary to diabetes 
mellitus, is denied.

Service connection for a kidney condition, as secondary to 
diabetes mellitus, is denied.

Service connection for an eye disability is denied.

Service connection for a back disability is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


